DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of the issued patent Hwang et al., US 10,757,232 B2 (Hwang’232 hereinafter).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,757,232 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10,757,232 B2
1. A transmitting method of a transmitting apparatus, the method comprising:
generating a packet comprising a header and a payload;
processing the generated packet; and
transmitting the processed packet,

wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and
wherein the deleted null TS packet is at least one non-useful TS packet which 

2. The transmitting method of claim 1, wherein the packet is a link-layer protocol packet which is to be mapped to a physical layer before being transmitted out from the transmitting apparatus.

3. The transmitting method of claim 1, wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets.

4. The transmitting method of claim 1, wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively.





a packet generator generating a packet comprising a header and a payload; and
a transmitter transmitting the packet,

wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and
wherein the at least one deleted null TS packet is at least one non-useful TS 

2. The transmitting apparatus of claim 1, wherein the packet is a link-layer protocol packet which is to be mapped to a physical layer before being transmitted out from the transmitting apparatus.

3. The transmitting apparatus of claim 1, wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets.

4. The transmitting apparatus of claim 1, wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively.




Regarding claim 1, Hwang’232 discloses a transmitting method of a transmitting apparatus, the method comprising:
generating a packet comprising a header and a payload;
processing the generated packet; and
transmitting the processed packet,
wherein the header comprises a base header which comprises a first field, a second field and a third field;
wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and

Regarding claim 2, Hwang’232 discloses wherein the packet is a link-layer protocol packet which is to be mapped to a physical layer before being transmitted out from the transmitting apparatus (see Hwang’232, claim 2).
Regarding claim 3, Hwang’232 discloses wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets (see Hwang’232, claim 3).
Regarding claim 4, Hwang’232 discloses wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively (see Hwang’232, claim 4).
Regarding claim 5, Hwang’232 discloses wherein the TS packets comprise at least one Moving Picture Experts Group 2 (MPEG2) TS packet (see Hwang’232, claim 5).
It would have thus been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of a transmitting apparatus generating frames in an appropriate format, as disclosed by Hwang’232, in the method for transmitting and receiving packets, as disclosed by the instant application, in order to support a method for transmitting various types of data (see Hwang’232, col. 1, lines 43-46).

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of the issued patent Hwang et al., US 10,051,094 B2 (Hwang’1094 hereinafter).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,051,094 B2.
The table below shows a side by side comparison of the instant application over the issued patent.

Instant Application
Issued patent US 10,051,094 B2
1. A transmitting method of a transmitting apparatus, the method comprising:
generating a packet comprising a header and a payload;
processing the generated packet; and
transmitting the processed packet,
wherein the header comprises a base header which comprises a first field, a second field and a third field;
wherein the first field comprises a value indicating that a packet type of an input 
wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and
wherein the deleted null TS packet is at least one non-useful TS packet which precedes a first TS packet among the TS packets included in the payload of the packet.



3. The transmitting method of claim 1, wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets.

4. The transmitting method of claim 1, wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively.

5. The transmitting method of claim 1, wherein the TS packets comprise at least one Moving Picture Experts Group 2 (MPEG2) TS packet.

generating a packet comprising a header and a payload; 
and
transmitting the packet,
wherein the header comprises a base header which comprises a first field, a second field and a third field;
wherein the first field comprises a value indicating that a packet type of an input 
wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and
wherein the at least one deleted null TS packet is at least one non-useful TS packet which precedes a first TS packet included in the payload of the packet.



3. The transmitting method of claim 1, wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets.

4. The transmitting method of claim 1, wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively.

5. The signal processing method of claim 1, wherein the TS packets comprise at least one Moving Picture Experts Group 2 (MPEG2) TS packet.


Regarding claim 1, Hwang’1094 discloses a transmitting method of a transmitting apparatus, the method comprising:
generating a packet comprising a header and a payload;
processing the generated packet; and
transmitting the processed packet,
wherein the header comprises a base header which comprises a first field, a second field and a third field;
wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and
wherein the deleted null TS packet is at least one non-useful TS packet which precedes a first TS packet among the TS packets included in the payload of the packet (see Hwang’1094, claim 1).
Regarding claim 2, Hwang’1094 discloses wherein the packet is a link-layer protocol packet which is to be mapped to a physical layer before being transmitted out from the transmitting apparatus (see Hwang’1094, claim 2).
Regarding claim 3, Hwang’1094 discloses wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets (see Hwang’1094, claim 3).
Regarding claim 4, Hwang’1094 discloses wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively (see Hwang’1094, claim 4).
Regarding claim 5, Hwang’1094 discloses a wherein the TS packets comprise at least one Moving Picture Experts Group 2 (MPEG2) TS packet (see Hwang’1094, claim 5).
It would have thus been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of a transmitting apparatus generating frames in an appropriate format, as disclosed by Hwang’1094, in the method for transmitting and receiving packets, as disclosed by the instant application, in order to support a method for transmitting various types of data (see Hwang’1094, col. 1, lines 36-40).

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of the issued patent Hwang et al., US 9,485,295 B2 (Hwang’5295 hereinafter).

The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 9,485,295 B2
1. A transmitting method of a transmitting apparatus, the method comprising:
generating a packet comprising a header and a payload;
processing the generated packet; and
transmitting the processed packet,


wherein the header comprises a base header which comprises a first field, a second field and a third field;
wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,


wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and

wherein the deleted null TS packet is at least one non-useful TS packet which precedes a first TS packet among the TS packets included in the payload of the packet.



3. The transmitting method of claim 1, wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets.

4. The transmitting method of claim 1, wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively.

5. The transmitting method of claim 1, wherein the TS packets comprise at least one Moving Picture Experts Group 2 (MPEG2) TS packet.

a packet generator generating a packet comprising a header and a payload from an input stream comprising a plurality of input packets; and
a signal processor signal-processing the packet,
wherein the header comprises a base header which comprises a first field indicating a packet type of the input packets,
wherein when the first field is set to a value indicating that the packet type of the input packets is a transport stream (TS) packet, the base header 


a third field set to a first value indicating that the header of the packet does not comprises an additional header or a second value indicating that the header of the packet further comprises the additional header,
wherein when the third field is set to the second value the additional header further comprises a fourth field indicating a number of deleted null TS packets, and

wherein the deleted null TS packets comprise at least one null TS packet which immediately precedes a first TS packet among the TS packets included in the payload of the packet.



3. The transmitting apparatus of claim 1, wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets.

4. The transmitting apparatus of claim 1, wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively.

5. The transmitting apparatus of claim 1, wherein the TS packets comprises at least one Moving Picture Experts Group 2 (MPEG2) TS packet.

Regarding claim 1, Hwang’5295 discloses a transmitting method of a transmitting apparatus, the method comprising:
generating a packet comprising a header and a payload;
processing the generated packet; and
transmitting the processed packet,
wherein the header comprises a base header which comprises a first field, a second field and a third field;
wherein the first field comprises a value indicating that a packet type of an input packet is a transport stream (TS) packet,
wherein the second field comprises a value indicating a number of non-null TS packets included in the payload,
wherein the third field comprises a first value indicating that there is no additional header, or a second value indicating that there is the additional header,
wherein if the third field comprises the second value, the additional header includes a fourth field,
wherein the fourth field comprises a value indicating a number of at least one deleted null TS packet, and
wherein the deleted null TS packet is at least one non-useful TS packet which precedes a first TS packet among the TS packets included in the payload of the packet (see Hwang’5295, claim 1).
Regarding claim 2, Hwang’5295 discloses wherein the packet is a link-layer protocol packet which is to be mapped to a physical layer before being transmitted out from the transmitting apparatus (see Hwang’5295, claim 2).
Regarding claim 3, Hwang’5295 discloses wherein the additional header further comprises information about an input stream clock reference in relation with the TS packets (see Hwang’5295, claim 3).
Regarding claim 4, Hwang’5295 discloses wherein the first field, the second field, and the third field are implemented as a 3-bit field, a 4-bit field, and a 1-bit field, respectively (see Hwang’5295, claim 4).
Regarding claim 5, Hwang’5295 discloses a wherein the TS packets comprise at least one Moving Picture Experts Group 2 (MPEG2) TS packet (see Hwang’5295, claim 5).
It would have thus been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of a transmitting apparatus generating frames in an appropriate format, as disclosed by Hwang’5295, in the method for transmitting and receiving packets, as disclosed by the instant application, in order to support a method for transmitting various types of data (see Hwang’5295, col. 1, lines 43-46).
Claims 6-10, reciting the similar features, are also rejected based on the similar rational.  

Examiner’s Comments

The following is examiner’s comments about claims 1-10: 
Claims 1-10 are subjected to double patenting rejections. The claims would be allowable if amended or terminal disclaimer filed to overcome the rejections set forth in this Office action above.

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Bertram et al., US 2005/0129067 A1: discloses a method for transporting encoded asset data and content data, multiplexing the transport encoded content data with a plurality of NULL transport packets to provide "place holder" for the asset data transport packets, and replacing the NULL transport packets with asset data transport packets prior to transmitting the multiplexed transport stream to a set top box (see Bertram, abstract, paragraphs [0042] and [0043]).
2. Marinov et al., US 2005/0054363 A1: with reference to Fig. 3 Marinov discloses a basic MPEG2 packet format where first four bytes are the packet's header, and generally contain information used by the receiver under the MPEG2 protocol to identify the information contained in the packet and how it should be handled and the payload unit Start bit 303 identifies whether the data contained in the payload portion 310 of the packet is the beginning of whatever data or file is being transmitted (see Marinov, abstract, paragraphs [0028]-[0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/14/2022